Dismissed and Memorandum Opinion filed November 4, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00991-CR
____________
 
DWAINE ALLEN COLLIER, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 230th District Court
Harris County, Texas
Trial Court Cause No. 1204040
 

 
MEMORANDUM
OPINION
After a plea of guilty, appellant was convicted of engaging
in organized criminal activity.  On December 9, 2009, the trial court sentenced
appellant to confinement for twenty-five years in the Institutional Division of
the Texas Department of Criminal Justice. No motion for new trial was filed.  Appellant’s
notice of appeal was not filed until September 22, 2010.
A defendant’s notice of appeal must be filed within thirty
days after sentence is imposed when the defendant has not filed a motion for
new trial.  See Tex. R. App. P. 26.2(a)(1).
 A notice of appeal which complies with the requirements of Rule 26 is
essential to vest the court of appeals with jurisdiction.  Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998).  If an appeal is not timely
perfected, a court of appeals does not obtain jurisdiction to address the
merits of the appeal.  Id.  Under those circumstances it can take no
action other than to dismiss the appeal.  Id.
Appellant filed a motion to extend time to file his notice of
appeal on September 22, 2010.  We may extend time to file a notice of appeal in
a criminal case only when the notice of appeal and motion to extend time are
filed within fifteen days of the deadline for filing the notice of appeal.  See
Tex. R. App. P. 26.3.  We deny the motion for extension. 
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Yates and Christopher.
Do Not Publish — Tex. R. App. P. 47.2(b).